        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 1 of 10 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                 SOUTHERN DIVISION

15   UNITED STATES OF AMERICA,
                                             No. 8:21-cv-00760
16             Plaintiff,
                                             VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                      21 U.S.C. § 881(a)(6)
18   $230,000.00 IN U.S. CURRENCY,           [FBI]
19             Defendant.

20

21

22        Plaintiff United States of America brings this claim against

23   defendant $230,000.00 In U.S. Currency, and alleges as follows:

24                              JURISDICTION AND VENUE

25        1.   This is an in rem civil forfeiture action brought pursuant

26   to 21 U.S.C. § 881(a)(6).

27        2.   This Court has jurisdiction over the matter pursuant to

28   28 U.S.C. §§ 1345 and 1355.
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 2 of 10 Page ID #:2



 1        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                               PERSONS AND ENTITIES

 3        4.    The plaintiff in this action is the United States of

 4   America.

 5        5.    The defendant in this action is $230,000.00 in U.S.

 6   currency (“defendant currency”), which is a combination of

 7   $130,000.00 in U.S. currency seized during a search of a gray Ford F-

 8   150 Raptor bearing California license plate 66064D2 (“F-150”)

 9   occupied by Epitasio Serbantes (“Serbantes”) and Magdalena Gonzalez

10   Fernandez (“Fernandez”), registered to Luz Chavez (“Chavez”), and

11   $100,000.00 in U.S. currency seized during a search of a silver

12   Nissan Rogue bearing California license plate 8KGN720 (“Nissan”),

13   occupied by Maria Esperanza Perez (“Perez”), registered to EAN

14   Holdings LLC.   The search of both the F-150 and the Nissan was

15   conducted on October 16, 2020 by law enforcement officers in the

16   parking lot at Woodbury Town Center Mall, 6460 Irvine Boulevard,

17   Irvine, California (the “parking lot”).

18        6.    The defendant currency is currently in the custody of the

19   United States Marshals Service in this district, where it will remain

20   subject to this Court’s jurisdiction during the pendency of this

21   action.

22        7.    The interests of Serbantes, Fernandez, Perez, Chavez and

23   EAN Holdings LLC may be adversely affected by these proceedings.

24                           FACTS SUPPORTING FORFEITURE

25        8.    On October 16, 2020, during the course of a Federal Bureau

26   of Investigation Inland Regional Narcotics Enforcement Team and

27   Inland Empire Hybrid Drug Task Force ongoing narcotics investigation

28   regarding a Mexican Drug Trafficking Organization (“DTO”), officers


                                            2
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 3 of 10 Page ID #:3



 1   began conducting surveillance on a residence in Riverside, California

 2   (“Serbantes residence”).1     Based on reliable information, officers

 3   believed Serbantes, with a code name of “Wicho,” used a telephone

 4   number subscribed to Serbantes to participate in a meeting to conduct

 5   an exchange of narcotics proceeds.

 6        9.    During the surveillance, officers observed Serbantes exit

 7   the Serbantes residence in the F-150 and drive to the parking lot

 8   where the F-150 was driven around the parking lot multiple times and

 9   passed several open parking stalls before parking next to the Nissan.

10        10.   Serbantes exited the F-150 carrying a small white satchel

11   and entered into the front passenger seat of the Nissan.

12        11.   After a few minutes, Serbantes exited the Nissan empty

13   handed and returned to the F-150, at which time, officers terminated

14   the surveillance and initiated contact with the occupants of the F-

15   150 and Nissan.

16        12.   The occupant of the Nissan provided identification to the

17   officers which identified her as Perez.

18        13.   One of the occupants of the F-150 (subsequently identified

19   as Serbantes) had no identification on his person and would not

20   provide officers with his name or home address.          This comports with

21   the information obtained earlier in the investigation instructing

22   Serbantes to carry no identification during the meeting to exchange

23   narcotics proceeds.

24        14.   Based on open-source information and a Department of Motor

25   Vehicle database search, officers were able to identify the F-150

26

27
          1 Pursuant to Local Rule 5.2-1, the residence address has been
28   omitted from this Complaint.

                                            3
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 4 of 10 Page ID #:4



 1   occupant as Serbantes.     The passenger of the F-150 was identified as

 2   Fernandez.

 3        15.     Officers explained the nature of the investigation to

 4   Serbantes and Perez. Serbantes gave written consent to search the F-

 5   150, and Perez gave written consent to search the Nissan.

 6        16.     During the search of the Nissan, officers located the white

 7   satchel, which is further described as a Gucci bag, and that officers

 8   witnessed Serbantes transfer from the F-150 to the Nissan.

 9        17.     The white satchel contained a large amount of U.S.

10   currency, which was later determined to total $100,000.00 (i.e., a

11   portion of the defendant currency).        The currency was packaged in
12   nine stacks of bills.     Eight of the stacks consisted entirely of $100
13   bills.   The ninth stack consisted of $100 and $50 bills.
14        18.     During the search of the F-150, officers located a brown
15   and tan checkered colored purse which contained an identical white
16   Gucci bag to the white Gucci bag located in the Nissan.
17        19.     Inside the white Gucci bag located in the F-150, there were
18   two black bags containing a large amount of U.S. currency, which was
19   later determined to be $130,000.00 (i.e., the remaining portion of

20   the defendant currency).     The currency was packaged in sixteen stacks

21   of bills.    One of the bags contained six stacks of $100 bills that

22   were secured with a paper tag that had “$10,000” written on them.

23   The other sack contained ten stacks of $100 bills, some of which were

24   secured with the same type of paper tags as the others, and some of

25   which were secured with rubber bands.

26        20.     The defendant currency consisted of 56 $20 bills and 2,272

27   $100 bills.    These denominations of bills and these methods of

28


                                            4
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 5 of 10 Page ID #:5



 1   packaging of currency are consistent with currency used in narcotics

 2   transactions.

 3        21.    During the officers’ contact with Serbantes and Perez,

 4   officers learned the target of the investigation was aware of the

 5   officers’ contact with Serbantes and Perez, and the target reiterated

 6   that information to other members of the DTO, instructing them they

 7   did not have to worry if Serbantes cooperated because Serbantes was

 8   told not to carry any identification that would reveal his identity

 9   or residence.   The target also advised other DTO members to not

10   answer any calls coming from Serbantes’ phone number.

11   Interview of Serbantes

12        22.    Serbantes said he was in the process of purchasing property
13   in Mexico, and the real estate agent Serbantes was in contact with
14   advised Serbantes to deliver $100,000 to Perez in the City of Irvine.
15        23.    Serbantes said the $100,000 was a partial payment for the
16   property, and additional currency would be sent to Mexico through
17   someone else.
18        24.    Serbantes explained the currency in the F-150 was the
19   additional payment but Serbantes was unable to provide a name or any

20   contact information for the real estate agent advising him.

21        25.    Serbantes also told officers that the U.S. currency located

22   in the F-150 and the Nissan belonged to him.

23        26.    Serbantes said he had contacted a friend in Mexico known as

24   “Aqua” who arranged for the U.S. currency to be delivered to Mexico.

25        27.    Aqua gave Serbantes Perez’s telephone number, and Serbantes

26   called Perez to provide Perez with directions to meet to receive the

27   $100,000.

28


                                            5
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 6 of 10 Page ID #:6



 1        28.     Serbantes said he did not know exactly how the money was

 2   going to get to Mexico but Serbantes would be contacted when the

 3   money arrived in Mexico.

 4        29.     Serbantes said the additional currency in the F-150 was

 5   going to be picked up by someone else (not Perez) and delivered to

 6   Mexico.

 7        30.     Serbantes said all of the U.S. currency was going to be

 8   taken to Mexico to buy property in Mexico.

 9        31.     Officers asked Serbantes why he would give complete

10   strangers large amounts of U.S. currency to be taken to Mexico,

11   Serbantes said that’s just how he was going to do it.

12        32.     Serbantes said he owned four Mexican restaurants located in

13   California and estimated his yearly income to be approximately

14   $400,000, which was the only source of income for the Serbantes

15   household.

16        33.     Serbantes was unable to provide any financial documentation

17   for the U.S. currency or his income, explaining the documentation was

18   with his accountant but he did not know the name of the accountant’s

19   company or the contact information for the accountant’s company.

20   Interview of Fernandez

21        34.     Fernandez said she was just out with her son (Serbantes)

22   and did not know anything about any U.S. currency located by the

23   officers.

24        35.     Fernandez said she did not see any U.S. currency inside the

25   F-150 or the exchange between Serbantes and Perez.

26        36.     Fernandez does not have any interest in the defendant

27   currency and voluntarily signed Disclaimer of Ownership forms for the

28   defendant currency.


                                            6
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 7 of 10 Page ID #:7



 1   Interview of Perez

 2        37.     Perez said she worked in the fashion district of Los

 3   Angeles in the purchasing department for several stores.

 4        38.     Perez said she was instructed to pick up money in the city

 5   of Irvine.

 6        39.     Perez said someone in Mexico told her to come pick up the

 7   money.

 8        40.     Perez said none of the defendant currency located in the

 9   Nissan or the F-150 belonged to her.

10        41.     Perez said she had been making extra money over the past

11   few months delivering money to different locations throughout the

12   county of Los Angeles.

13        42.     Perez was contacted via telephone by an unknown number from

14   Mexico in which Perez was told when and where to pick up the

15   currency.

16        43.     Perez said an unknown person called her earlier on October

17   16, 2020 and told Perez that she was going to be contacted by someone

18   to arrange a pick-up.

19        44.     Approximately one hour before the officers made contact

20   with Perez as an occupant of the Nissan, Serbantes contacted Perez

21   and told Perez to meet him in the parking lot.

22        45.     Perez said this would be the first time she met Serbantes

23   and did not know how much U.S. currency she would be receiving from

24   Serbantes.

25        46.     Perez said when she arrived at the designated parking lot

26   Serbantes walked over to her vehicle (the Nissan) and opened the

27   front passenger side door and placed the white Gucci bag on the

28   floorboard.


                                            7
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 8 of 10 Page ID #:8



 1        47.     Serbantes did not say anything to Perez, closed the door

 2   and walked away.

 3        48.     Perez said she would usually receive another phone call

 4   from Mexico after Perez picked up the U.S. currency and would be

 5   instructed where to go and how much of the U.S. currency to deliver

 6   to each business.

 7        49.     Perez voluntarily signed Disclaimer of Ownership forms for

 8   the defendant currency.

 9        50.     Serbantes has prior convictions for possession of a

10   controlled substance for sale and transportation of a controlled

11   substance.

12                                 CLAIM FOR RELIEF

13        16.     Based on the above, plaintiff alleges that the defendant
14   currency represents or is traceable to proceeds of illegal narcotic
15   trafficking or was intended to be used in one or more exchanges for a
16   controlled substance or listed chemical, in violation of 21 U.S.C.
17   § 841 et seq.    The defendant currency is therefore subject to
18   forfeiture pursuant to 21 U.S.C. § 881(a)(6).
19        WHEREFORE, plaintiff United States of America prays:

20        (a)     that due process issue to enforce the forfeiture of the

21   defendant currency;

22        (b)     that due notice be given to all interested parties to

23   appear and show cause why forfeiture should not be decreed;

24        (c)     that this Court decree forfeiture of the defendant currency

25   to the United States of America for disposition according to law; and

26

27

28


                                            8
        Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 9 of 10 Page ID #:9



 1        (d)   for such other and further relief as this Court may deem

 2   just and proper, together with the costs and disbursements of this

 3   action.

 4   DATED: April 21, 2021                TRACY L. WILKISON
                                          Acting United States Attorney
 5                                        BRANDON D. FOX
                                          Assistant United States Attorney
 6                                        Chief, Criminal Division
                                          STEVEN R. WELK
 7                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Division
 8

 9                                          /s/ Brent A. Whittlesey___
                                          BRENT A. WHITTLESEY
10                                        Assistant United States Attorney
                                          Asset Forfeiture Section
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            9
Case 8:21-cv-00760 Document 1 Filed 04/21/21 Page 10 of 10 Page ID #:10
